ORDER

PER CURIAM.
Defendant Casheme Bridges appeals the judgment entered upon his conviction for trafficking drugs in the second degree, in violation of section 195.223 RSMo 2000. We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).